EXHIBIT 99.(a)(5) 2600 Citadel Plaza Drive P.O. Box 924133 Houston, Texas 77292-4133 NEWS RELEASE Information: Kristin Gandy, Director of Investor Relations, Phone: (713) 866-6050 WEINGARTEN REALTY INVESTORS ANNOUNCES THE RESULTS OF ITS ANY AND ALL TENDER OFFER Houston, TEXAS (June 10, 2009) – Weingarten Realty Investors (NYSE: WRI) announced today the final results of the offer (the "Any and All Offer") for any and all of its outstanding notes in the table below (the "Non-Convertible Notes").The Any and All Offer expired at 5 p.m., New York City time, on June 9, 2009 (the "Any and All Expiration Date").Weingarten has accepted for payment all Non-Convertible Notes validly tendered and not validly withdrawn pursuant to the Any and All Offer.Based on information received from Global Bondholder Services Corporation, Weingarten's Information Agent, the following table summarizes, among other things, the aggregate principal amount of each of the Non-Convertible Notes validly tendered and not validly withdrawn at or before the Any and All Expiration Date.Weingarten expects that the applicable payments for the Non-Convertible Notes purchased pursuant to the Any and All Offer will be made by Global Bondholder Services Corporation, on behalf of Weingarten, in same-day funds on June 10, 2009. CUSIP Number Title of Security Aggregate Principal Amount Outstanding Aggregate Principal Amount Tendered Percentage of Outstanding Amount Tendered 948741AD5 7.000% Senior Unsecured Notes due July 15, 2011 $ $ % 94874RAV8 7.070% Medium Term Notes due June 26, 2009 $ $ % 94874RBH8 7.350% Medium Term Notes due July 20, 2009 $ $
